Citation Nr: 1130094	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  08-02 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits pursuant to 38 U.S.C. § 1318. 

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Counsel
INTRODUCTION

The Veteran served on active duty from August 1958 to May 1962.  He died in June 2006.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran died in June 2006. 

2.  At the time of the Veteran's death, service connection was in effect for: semilunar cartilage of the left knee with total knee arthroplasty (60%); residuals of a fracture of the right tibia plateau and right fibula head (30%); arthrosis of the lumbar spine (20%); degenerative joint disease of the right knee (10%); injury to the left sternocostal junction with fractures of the 9th and 10th ribs (0%); and scars of the forehead, right neck, and chin (0%).  He had a combined service-connected disability rating of 90%, effective from March 18, 1998.  

3.  A total disability rating based on individual unemployability due to service-connected disability (TDIU) was granted effective July 1, 1999.  

4.  The Veteran was not evaluated as totally disabled for ten continuous years immediately preceding his death, was not evaluated as totally disabled continuously from the date of separation from service and for a period of not less than five years immediately preceding his death, and was not a former prisoner of war.


CONCLUSION OF LAW

The criteria for entitlement to DIC pursuant to 38 U.S.C.A. § 1318 have not been met. 38 U.S.C.A. §§ 1318, 5107 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issue adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to the appellant's DIC claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate claims for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA is generally applicable to all claims filed on or after the date of enactment, November 9, 2000, or filed before the date of enactment but not yet final as of that date.  However, for reasons expressed immediately below, the Board finds that the VCAA is not applicable herein.  See Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001) [the Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim].

The facts regarding this claim are not in dispute.  In Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001), the Court held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  The Board finds that such is the case as to the issue adjudicated herein.  Application of pertinent provisions of the law and regulations will determine the outcome.  No amount of additional evidentiary development would change the result of this case.  Therefore, VCAA notice is not necessary.  See also Mason v. Principi, 16 Vet. App. 129, 132 (2002) [VCAA not applicable "because the law as mandated by statute, and not the evidence, is dispositive of the claim"]; Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

In any event, with respect to this claim, a VCAA letter was sent to the appellant by the RO in August 2006.  Neither the appellant nor her representative has contended that VCAA notice was in any way inadequate.  

The Board adds that general due process considerations have been satisfied.  
See 38 C.F.R. § 3.103 (2010).  The appellant has been provided ample opportunity to present evidence and argument in support of her claim, and she has in fact done so.  She retained the services of a representative and provided several arguments in support of her claim.  While she declined to exercise her option of a personal hearing before a Veterans Law Judge, she appeared for an Informal Conference with a Decision Review Officer in March 2008.  Thus, the Board will proceed to a decision.

II.  Analysis 

Pursuant to 38 U.S.C.A. § 1318(a) (West 2002), benefits are payable to the surviving spouse and to the children of a "deceased veteran" in the same manner as if the death were service-connected.  A "deceased veteran" for purposes of this provision is a veteran who dies not as the result of his/her own willful misconduct, and who was in receipt of, or entitled to receive, compensation at the time of death for a service-connected disability(ies) rated totally disabling.  38 U.S.C.A. § 1318(b) (West 2002); 38 C.F.R. § 3.22(a) (2010).  The service-connected disability(ies) must have been: (1) continuously rated totally disabling for a period of 10 or more years immediately preceding the veteran's death; or (2) continuously rated totally disabling since the Veteran's discharge or other release from active duty and for at least 5 years immediately preceding death; or (3) the veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death. Id.  The total disability rating may be schedular or based on individual unemployability under 38 C.F.R. § 4.16. 38 C.F.R. § 3.22(c) (2010).
"Entitled to receive" means that, at the time of death, the veteran had service-connected disability(ies) rated totally disabling by VA but was not receiving compensation for reasons specified in the regulations which are not relevant here (such as withholding or waiver of payment), or because the veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error (CUE) in a VA decision concerning the issue of service connection, disability evaluation, or effective date. 38 C.F.R. § 3.22(b) (2010).

Claims under 38 U.S.C.A. § 1318 will be adjudicated based on decisions rendered during the veteran's lifetime. 38 C.F.R. § 20.1106 (2010).

Thus, the only possible ways for the appellant to prevail on a claim for benefits under 38 U.S.C.A. § 1318 would be: (1) meeting the statutory duration requirements for a total disability rating at the time of death; or (2) showing that such requirements would have been met but for CUE in a decision on a claim filed during the Veteran's lifetime.

Here, the certificate of death reflects that the Veteran died on June [redacted], 2006 due to cardiopulmonary arrest which was due to (or a consequence of) complications of lung cancer and therapy.  The record does not indicate that the Veteran's death was the result of his own willful misconduct.  

At the time of his death, service connection was in effect for: semilunar cartilage of the left knee with total knee arthroplasty(60%); residuals of a fracture of the right tibia plateau and right fibula head (30%); arthrosis of the lumbar spine (20%); degenerative joint disease of the right knee (10%); injury to the left sternocostal junction with fractures of the 9th and 10th ribs (0%); and scars of the forehead, right neck, and chin (0%).  He had a combined service-connected disability rating of 90%, effective from March 18, 1998.  A TDIU was in effect since July 1999. 

The criteria for the award of DIC benefits under 38 U.S.C.A. § 1318 are not met by the Veteran's disability ratings during life.  The record shows that the Veteran was not continuously rated totally disabled (based on his service-connected disabilities) at any time since his 1962 release from active duty service.  Although a TDIU was assigned, that total rating was not assigned July until 1999 (over thirty-five years after service discharge) and was in effect for only 7 years when the Veteran died in June 2006.  Further, the record does not show, nor does the appellant contend, that the Veteran had been a POW at any time during his service.  Accordingly, the Veteran does not meet the pertinent requirements of law.  See 38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2010).

The Board must also address the question of whether the Veteran was "entitled to receive" compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death.    

According to the only subsection of 38 C.F.R. § 3.22(b) potentially applicable in this case (as the other subsections involve other circumstances inapplicable here, such as withholding or waiver of payment), "entitled to receive" means that, at the time of death, the Veteran had a service-connected disability rated totally disabled by VA, and was not receiving compensation because the Veteran had applied for said compensation but had not received it due solely to CUE in a VA decision concerning the issue of disability evaluation or effective date.  See 38 C.F.R. § 3.22(b) (2010).

The record in the present appeal shows that, in an April 2000 rating action, the RO continued the disability ratings assigned to the Veteran's left knee arthroplasty residuals, right knee fracture residuals, and lumbar spine arthrosis.  This decision also granted basic eligibility to Dependents' Educational Assistance, service connection for degenerative joint disease of the right knee, and a TDIU.  There is no indication that the Veteran ever expressed any disagreement with the April 2000 rating action, to include the effective date assigned for the TDIU.

The appellant has made no argument that any rating action for the Veteran's service-connected disabilities was clearly and unmistakably erroneous.  Nor has she argued that VA failed to adjudicate any claim by the Veteran that could potentially serve as the basis for the award of compensation under 38 U.S.C. § 1318.  As there is no specific contention in the record that any particular rating decision is clearly and unmistakably erroneous, 38 C.F.R. § 3.22(b)(3) (2010) is not relevant to the appellant's claim.  

Because the law, and not the facts, is dispositive of this matter, the appellant has failed to state a claim upon which relief may be granted and, as a matter of law, her claim for DIC benefits under the provisions of 38 U.S.C. § 1318 must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

In April 2008, the appellant argued that, while the Veteran was granted a TDIU in 1999, he experienced pain for many years and therefore the requirement that a veteran have a total disability rating for 10 years prior to his death should, in essence, be waived.  This amounts to an argument couched in equity. The Board, however, is bound by the law and is without authority to grant benefits on an equitable basis. See 38 U.S.C.A. §§ 503, 7104 (West 2002).  See also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  As explained above, the Board has decided this case based on the law and regulations.  As there is no legal basis upon which to award DIC benefits, the appellant's claim must be denied. Sabonis, supra. 


ORDER

Entitlement to DIC benefits pursuant to 38 U.S.C. § 1318 is denied. 

REMAND

The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributes substantially or materially to death, or aided or lent assistance to the production of death. 38 C.F.R. § 3.312(c).

Here, the certificate of death indicates that the Veteran died in June 2006 at the age of 66 years as a result of cardiopulmonary arrest which was due to (or a consequence of) complications of lung cancer and therapy.

As noted above, at the time of his death, the Veteran was service-connected for:  semilunar cartilage of the left knee with total knee arthroplasty(60%); residuals of a fracture of the right tibia plateau and right fibula head (30%); arthrosis of the lumbar spine (20%); degenerative joint disease of the right knee (10%); injury to the left sternocostal junction with fractures of the 9th and 10th ribs (0%); and scars of the forehead, right neck, and chin (0%).  He had a combined service-connected disability rating of 90%, effective from March 18, 1998.  A TDIU was in effect since July 1999.  

In the October 2007 notice of disagreement, the appellant argued that the pain the Veteran suffered due to his service-connected disabilities "contributed to his early death."  In support of her claim, she has submitted a November 2007 statement from M.I., M.D.  In this opinion, Dr. M.I., stated that, "[a]lthough his severe arthritis had no specific direct relation to his death from the complications of lung cancer and its therapy, it is conceivable that his arthritis, especially the severe arthritis of the lumbar spine, discouraged [the Veteran] from fighting the cancer with the vigor required to gain more time to live." 

In the May 2011 Appellant's Brief, the Veteran's representative acknowledged that Dr. M.I. did not provide any rationale for his opinion.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  In addition, the Board notes that the opinion contains speculative language-specifically, that it was "conceivable" that the Veteran's arthritis was a contributory cause of his death.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) [medical opinions which are speculative, general or inconclusive in nature cannot support a claim].

Under these circumstances, the Board finds that this case presents certain medical questions which cannot be answered by the Board. See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  In particular, the Board believes that further evidentiary development is necessary-to include determinations (to the extent possible) as to whether a service-connected disability(ies) was(were) a contributory cause of the Veteran's death and as to whether his death was otherwise related to his military service. 

Moreover, as noted above, the VCAA states that VA has a duty to not only assist claimants in substantiating their claims but also to notify them of information and evidence necessary to support their appeals. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  In the context of a claim the cause of a veteran's death, in particular, the Court has held that § 5103(a) notice must be tailored to the claim.  Specifically, the notice should include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a cause of death claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a cause of death claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

Here, although the appellant was provided with an August 2006 letter from the RO advising her how to substantiate her claim, the information in that correspondence did not contain notice tailored to her specific claim and did not, therefore, comply with the Court's holding in Hupp.  Specifically, the RO did not inform the appellant of the conditions for which the Veteran was service-connected at the time of his death.  The letter also did not inform the appellant as to what evidence and information was required to substantiate a cause of death clam based on a condition not yet service-connected.  Accordingly, while the case is in Remand status, a corrective notice letter should be sent.

Accordingly, the case is REMANDED for the following action:

1.  Issue to the appellant a corrective VCAA notice letter pertaining to her claim for service connection for the cause of the Veteran's death.  The Board is particularly concerned that the appellant be informed of what evidence and information is required to substantiate the cause of death claim for a condition not yet service connected and that she is notified that the Veteran was service-connected for the following disabilities at the time of his demise:  semilunar cartilage of the left knee with total knee arthroplasty(60%); residuals of a fracture of the right tibia plateau and right fibula head (30%); arthrosis of the lumbar spine (20%); degenerative joint disease of the right knee (10%); injury to the left sternocostal junction with fractures of the 9th and 10th ribs (0%); and scars of the forehead, right neck, and chin (0%).  

2.  Then, forward the Veteran's claims file to an appropriate VA clinician for an opinion regarding the etiology of the factors that caused the Veteran's death.  The clinician should review the claims folder and consider all pertinent evidence of record, including the June 2006 Certificate of Death which lists cardiopulmonary arrest that was due to (or a consequence of) complications of lung cancer and therapy, as the cause of the Veteran's death.  The examiner should then provide the following opinions:

(a) Whether it is as least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities (as listed in the Board's discussion above) caused, materially contributed to, or hastened his death?  [In addressing this question, the VA clinician should address the appellant's argument that the pain the Veteran suffered due to his service-connected disabilities "contributed to his early death"-as well as Dr. M.I.'s November 2007 statement that, "[a]lthough . . . [the Veteran's] severe arthritis had no specific direct relation to his death from the complications of lung cancer and its therapy, it is conceivable that his arthritis, especially the severe arthritis of the lumbar spine, discouraged [the Veteran] from fighting the cancer with the vigor required to gain more time to live."]  

(b) Whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's cardiopulmonary arrest or lung cancer had their clinical onset in service or were otherwise related to active duty.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  Following completion of the above, readjudicate the issue of entitlement to service connection for the cause of the Veteran's death.  If the decision remains adverse to the appellant, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


